Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
Este caso presenta las mismas controversias que estu-diamos detenidamente en Martínez Campos v. Banco de Ponce, 138 D.RR. 366 (1995). Basándonos en los funda-mentos que expusimos en nuestra opinión disidente en dicho caso, disentimos de la sentencia que emite hoy la mayoría. Para enfatizar, y explicar aún más las razones que nos mueven a disentir, es necesario hacer unas mani-*277festaciones. sobre el accidentado esquema de reclamaciones que impone el Tribunal en menosprecio de la voluntad le-gislativa expresada claramente en la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sees. 146-151 (Ley 100).
HH

Hechos

El Sr. José Maldonado Rodríguez trabajó en el Banco Central Corporation (en adelante Banco) desde el 4 de enero de 1984 hasta el 13 de agosto de 1990, fecha en la que fue despedido de su empleo. Al momento de su despido se desempeñaba como gerente de la sucursal de Ponce.
El señor Maldonado Rodríguez, su esposa, la Sra. Silvia Colón Hernández, y la sociedad legal de gananciales com-puesta por ambos, demandaron al Banco por razón del despido. Alegaron que éste fue injustificado y discriminato-rio por edad. Al momento de su despido, el señor Maído-nado Rodríguez tenía cuarenta y seis (46) años de edad y fue sustituido por un empleado de veintisiete (27) años. El señor Maldonado Rodríguez reclamó $9,509 de indemniza-ción por despido injustificado, según provee la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. secs. 185a-1851 (Ley 80). Además, solicitó $3,693 por pago de vacaciones; $1,465.85 de salarios que le adeudaban; $3,570 en concepto de bono, y $50,000 por las angustias mentales que el despido le ocasionó.(1) La sociedad legal de gananciales reclamó compensación por los daños económi-cos que le causó el despido. A este fin solicitó $27,790 por ingresos dejados de percibir hasta el 12 de marzo de 1991 y no menos de $531,572 de lucro cesante hasta que el de-*278mandante Maldonado cumpla sesenta y cinco (65) años. La codemandante Colón reclamó $25,000 de indemnización por los sufrimientos y angustias mentales que experimentó por razón del despido de su cónyuge.
El Banco contestó la demanda, alegando que ni la socie-dad legal de gananciales ni la codemandante Colón Her-nández tenían causa de acción a su favor. Luego de varios incidentes procesales, el demandado presentó moción soli-citando sentencia sumaria parcial. Sostuvo que el remedio exclusivo que dispone la citada Ley 80 sólo puede ser re-clamado por el empleado despedido. Por lo tanto, ni la es-posa de éste ni la sociedad de gananciales compuesta por ambos podían solicitar la indemnización que la ley dispone. Sobre la mencionada Ley 100, esbozó un planteamiento similar. Señaló que el texto de la ley claramente estipula que únicamente el empleado o solicitante de empleo puede instar una reclamación por el remedio que ésta provee. Por tal razón, concluyó que la Ley 100, supra, no provee reme-dios a favor del cónyuge de un empleado despedido o la sociedad de gananciales compuesta por éstos.
Los demandantes presentaron Oposición a la moción so-licitando sentencia sumaria. Sostuvieron que los daños económicos que compensa la Ley 100, supra, por concepto de ingresos dejados de percibir y lucro cesante pertenecen a la sociedad legal de gananciales del empleado despedido. Por lo tanto, es ésta quien los debe reclamar. En cuanto a la solicitud de indemnización por angustias mentales ins-tada por la codemandante Colón Hernández, argumenta-ron que ésta procede tanto bajo la Ley 100, supra, como bajo el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. Sobre la Ley 100, supra, señalaron que la misma “estable-ce una prohibición [inter alia] contra todo patrono que des-pida a un empleado por razón de edad y le impone la res-ponsabilidad civil por los daños”. Anejo H, pág. 2. Indicaron que el despido de un empleado casado afecta a su cónyuge y a la sociedad legal de gananciales que com-*279ponen y que, independientemente de que la ley no lo ex-prese, el derecho del cónyuge y la sociedad está implícito en la violación de la obligación de no discriminar y en la responsabilidad que le impone la Ley 100, supra, al pa-trono de indemnizar los daños que cause por su contravención. Señalaron, además, que aunque no se reco-nociera derecho alguno al cónyuge bajo la Ley 100, supra, éste puede aún reclamar indemnización por vía del Art. 1802 del Código Civil, supra, pues éste “ ‘incluye todo tipo de transgresión humana tanto en el orden legal como en el orden moral’ ”. Anejo H, pág. 2.
Así las cosas, el tribunal emitió Sentencia Parcial en la que declaró con lugar la solicitud de sentencia sumaria y desestimó las reclamaciones de los codemandantes Colón Hernández y la sociedad legal de gananciales. Declaró que el remedio exclusivo que provee la Ley 80, supra, sólo puede ser reclamado por el empleado. En cuanto a la Ley 100, supra, dispuso que aunque provee remedios más am-plios que la Ley 80, supra, para casos de despido discrimi-natorio, no establece remedio alguno para los familiares del empleado. Señaló que dicha ley debe ser interpretada a la luz de su propósito: que el trabajador pueda reclamar daños, no sus familiares.
Inconformes, los demandantes presentaron ante nos una solicitud de revisión en la que plantearon las contro-versias siguientes:
PRIMERO: Si bajo la Ley Núm. 100 del 30 de jimio de 1959 (29 L.P.R.A. sees. 146-151) sobre discrimen en el empleo, le son compensables a la sociedad legal de gananciales los daños eco-nómicos consistentes en los ingresos dejados de percibir y lucro cesant[e] causad[o] por el despido por razón de edad dé uno de los cónyuges que la componen.
SEGUNDO: Si era desestimable el reclamo de daños econó-micos por razón de que conforme a la Ley Núm. 100, supra, la sociedad legal de gananciales no tiene derecho a reclamarlos, sin haber dado oportunidad de que el cónyuge despedido por razón de edad los reclamara para sí o para la sociedad.
*280TERCERO: Si bajo la Ley Núm. 100, [supra], o el Art. 1802 del Código Civil le son compensables los daños emocionales que sufre un cónyuge a causa del despido por razón de edad de[l] otro cónyuge. Solicitud de revisión, pág. 4.
Decidimos revisar y expedimos el recurso.
H — i
Discutiremos los primeros dos (2) errores conjunta-mente debido a la estrecha relación que hay entre ellos.
El Art. 1 de la Ley 100, supra, 29 L.P.R.A. sec. 146, dispone, entre sus remedios, indemnización por daños pecuniarios. Hemos establecido que esta indemnización in-cluye la pérdida económica, la pérdida de ingresos futuros, o ambos, de los empleados o solicitantes de empleo. Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485, 504-510 (1985).(2) Esta indemnización se computa a base del in-greso que devengaba el empleado, pero no por esto consti-tuye un sustituto de sueldo o retribución por servicios.
La ley dispone que la indemnización consistirá del doble de los daños ocasionados. A ese fin el tribunal utilizará el ingreso que devengaba el empleado como base para el cóm-puto de la partida de daños económicos. La cantidad que se determine como daño económico no constituirá la indemni-zación, sino el doble de ésta. Esta determinación legisla-tiva de que se indemnice por el doble de los daños causados no tiene el propósito de sustituir ingresos provenientes del trabajo como el lucro cesante. Franco v. Mayagüez Building, Inc., 108 D.P.R. 192, 195 (1978). Por el contrario, su intención es servir como medida disuasiva para que. los patronos se abstengan de incurrir en actos o prácticas discriminatorias. La indemnización por daños económicos que provee la Ley 100, supra, no constituye un sustituto de ingresos provenientes del trabajo. La sociedad legal de ga-*281nanciales del empleado discriminado no tiene ningún dere-cho a ésta y carece de capacidad para reclamarla.
El empleado alegadamente discriminado, en este caso el señor Maldonado Rodríguez, es quien tiene derecho a re-clamar los daños. Consideramos que el tribunal a quo ac-tuó correctamente al desestimar la reclamación de la socie-dad legal de gananciales. Sin embargo, el demandante Colón puede reclamar para sí la indemnización por daños económicos.
HH h-H hH
Sobre el tercer y último señalamiento de error, reciente-mente en nuestra Opinión disidente en Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1 (1994), expresamos que el texto de la Ley 100, supra, su historial legislativo y nuestra ju-risprudencia interpretativa de la ley señalan que los reme-dios que ésta dispone en su Art. 1, supra, son únicamente para personas que se vean perjudicadas en su empleo por las prácticas discriminatorias del patrono. Si el cónyuge del empleado discriminado por razón de edad no ha sufrido este perjuicio, no tiene derecho a remedio alguno bajo la Ley 100, supra. Allí también consideramos si los familiares del empleado discriminado podían reclamar compensación por daños emocionales al amparo del Artículo 1802 del Có-digo Civil, supra. Al concluir en la negativa, señalamos que el uso supletorio del Código Civil es incompatible con el texto claro y con el propósito de la Ley 100, supra. Esto es, la protección exclusiva a empleados y aspirantes a empleo. Sobre el particular indicamos que la Ley 100, supra, por sus características y regulación especial para el área labo-ral repele la aplicación supletoria del Art. 1802, supra, se-gún la proponen los recurridos. Concluimos que el cónyuge de un empleado que alega haber sido objeto de discrimen por razón de edad, en violación de la Ley Núm. 100, supra, no tiene derecho a reclamar compensación en virtud del *282Art. 1802 del Código Civil, supra, por los daños que el dis-crimen alegadamente le ocasionó.
Por los motivos antes expuestos, y los que emitiéramos en nuestras opiniones disidentes en Santini Rivera v. Serv. Air, Inc., supra, y Martínez Campos v. Banco de Ponce, supra, confirmaríamos la sentencia emitida por el Tribunal Superior, Sala de Ponce, el 19 de marzo de 1992, la cual desestimó la reclamación de los codemandantes Colón Her-nández y la sociedad de gananciales.

 Por razón de pagos realizados se redujeron las cuantías por vacaciones y bono, y se eliminó la partida de salario. Luego los demandantes solicitaron permiso para desistir de las reclamaciones por concepto de vacaciones y bono. Mediante Sen-tencia-Parcial el tribunal declaró con lugar la moción de desistimiento, con periuicio.


 La compensación por pérdida de ingresos futuros procede únicamente en aquellas situaciones mencionadas en esta opinión.